Title: From James Madison to Mathew Carey, 11 March 1824
From: Madison, James
To: Carey, Mathew


        
          Dear Sir
          Montpellier Mar. 11. 1824
        
        Yours of Feby. 28. was duly recd. with the pamphlet referred to; and I add to my thanks for it, those due for the several previous communications with which you favored me. They afford continued proofs of the ability & public spirit which you have exerted on the subject them and I can not be insensible to the friendly & flattering terms in which you invite a public exposition of my views of it. Waving [sic] however the remark that the press & the Debates are not likely to omit any thing that I could offer, candor obliges me to say that I should dissent too much from both sides of the depending question, ardent and determined as they now are, to be listened to by either.
        I can not but view the friends of the Tariff in its proposed extent with some of the reasonings on which it rests, as losing sight too much of the general principle which leaves to the sagacity and interest of individuals the free choice of their industrious pursuits: whilst the opponents of the measure, some of them at least, appear to pass into the opposite extreme of rejecting exceptions to the general rule which are called for by a practical estimate of the public safety and prosperity. To illustrate the generality of the rule, and at the same time specify and explain the just exceptions to it, is a task not yet perhaps adequately performed by political Economists: But it is one which must be looked for from others who have more time before them, as well as better qualifications, than I have. Whoever may undertake it will certainly find in the able & extensive discussions of this country a valuable addition to the lights derived from others. With sincere esteem & respect
        
          James Madison
        
       